El Juez Asocíado Sr. Hutchison,
emitió la opinión del tribunal.
Manuela Mnñiz, esposa superviviente de Manuel Vázquez, entabló pleito contra una compañía de seguros denominada “El Zenit” por la suma de $1,500, intereses legales, costas, desembolsos y honorarios de abogado.
El emplazamiento fue diligenciado en octubre 19 de 1917, y en noviembre 6 presentó la demandada una moción para anular {quash) dicho emplazamiento.
En noviembre 26 la corte, a instancias de la demandante declaró sin lugar dicha moción por frívola, y ordenó a. la demandada a pagar a la demandante la suma de $15.00 para cubrir las costas de la comparecencia a la vista de dicha mo-ción y además que dentro de diez días presentase una con-testación sobre los méritos del caso, con la alternativa pre-vención de que se dictaría sentencia de acuerdo con la súplica de la demanda.
En diciembre 1º. presentó el demandado una moción-para que se dejase sin efecto la orden antes mencionada haciendo constar entre otras cosas que el día de la vista arriba men-cionada, o el día anterior, la demandada había presentado una moción de traslado acompañada de un affidavit de mé-ritos, y que la moción de nulidad de emplazamiento había sido abandonada, circunstancias a las que aparentemente no se llamó la atención, de la corte en el acto de la vista.
En diciembre 14 la corte rescindió su orden anterior y en ese mismo día el Secretario, a instancias de la deman-dante, anotó la rebeldía e inmediatamente después registró una sentencia por la cantidad especificada en el emplazamiento y costas.
*31En diciembre 26 la demandada presentó una’moción para abrir la rebeldía por los siguientes fundamentos: Primero, que dieba rebeldía no debió haberse anotado mientras estu-viese pendiente de discusión la moción de traslado; y Segundo, que en todo caso esa sentencia sólo podía dictarse por la corte previa solicitud en forma y notificación a la demandada.
La corte declaró sin lugar esta moción y la demandada apeló de la sentencia registrada por el secretario, de la reso-lución sobre- la moción de traslado y de la orden declarando sin lugar la moción para abrir la rebeldía..
La corte no resolvió definitivamente la moción de tras-lado, pero en el curso de su resolución sobre la moción para abrir la rebeldía y antes de llegar a la parte dispositiva observó que “en primer término, la dicha moción de tras-lado debe ser desestimada por no haberse acompañado un affidavit demostrativo de que la demandada tiene una buena defensa de acción.”
El apelante sostiene: primero, que la solicitud para que se anotara la rebeldía era improcedente mientras estuviesen pendientes de resolverse la moción para anular el emplaza-miento, la de traslado y la moción para eliminar la moción de la demandada para anular el emplazamiento; segundo, que el secretario carecía de facultades para anotar la rebeldía o registrar sentencia en rebeldía en el presente caso; tercero, que la corte erró al desestimar la moción para abrir la re-beldía, privándole así a la demandada de su oportunidad para contestar, no obstante hallarse pendientes de resolución las mociones antes mencionadas, y no obstante la falta de auto-ridad por parte del secretario para registrar la susodicha sentencia en este caso; y cuarto, que la demanda no aduce hechos bastantes a constituir una causa de acción.
Como lo indica la corte sentenciadora, la moción de tras-lado no estuvo acompañada de un affidavit de méritos y (no habiéndose presentado excepción previa o contestación al-guna) prácticamente no' existía nada ante la corte. De los *32autos no se desprende que ante la corte inferior invocase la demandada en su favor el artículo 140 del Código de Enjui-ciamiento Civil, ni se nos revela base alguna para que se remedie su situación con arreglo a ese artículo, de Haber es-tado la corte dispuesta ex propio motu a salirse de su derro-tero para conceder semejante remedio. No aparece que en algún momento la demandada después de anotada la rebeldía baya siquiera insinuádole al juez sentenciador que tenía una • buena defensa, o defensa alguna de cualquier género, sobre los méritos del caso. Si como sugiere la apelante en su ale-gato la falta de Haber dejado de acompañar un affidavit de méritos se debió a la inadvertencia, error o excusable negli-gencia esa explicación del asunto debió Haberse HecHo en la corte inferior. Cualesquiera que fueren las circunstancias atenuantes, si las Hubo, ellas no pueden ser sostenidas por primera vez en apelación.
Como regia general, cuando está pendiente de resolverse una moción que no fuere frívola de su faz, es improcedente que en favor del demandante se registre sentencia en rebeldía. Atchison, Topeka and Santa Fe Ry. Co. v. Lambert, Ann. Cas. 1913 E, 329 y notas.
Pero, “cuando aparece de su faz que la moción es frívola, y claramente aparece que no debe declararse con lugar la moción, o cuando la determinación de la moción en cualquier sentido no puede afectar el derecho del demandante a pro-seguir la causa, no constituye error que dé motivo a la revo-cación el que se registre sentencia en rebeldía.” Rice v. Simmons, 89 Ark. 359; 116 S. W. 673.
En este caso, se Ha eliminado por frívola una moción dila-toria. A falta de contestación o affidavit de méritos, no exis-tía nada para indicar que la moción de traslado se Hizo de buena fe y no meramente con el fin de ulterior dilación. Da-das las circunstancias de este caso la moción de traslado fué tan obviamente frívola que tanto la demandante como la corte estuvieron plenamente justificados en darla por descartada. A fortiori la abandonada moción para ánular el emplaza-*33miento y la moción para eliminar semejante abandonada mo-ción, nna vez ya eliminada por frívola, no produjeron nn obs-táculo para que se registrase sentencia en rebeldía. No se demostró perjuicio alguno y cualquier error cometido no fue perjudicial.
En la demanda se alega en síntesis que la demandada es nna sociedad cooperativa mutua de seguros organizada con arreglo a las leyes de Puerto Eico con el fin de ayudar a sus miembros financieramente en casos de accidentes, y a los herederos de los mismos en caso de muerte; que los miem-bros o socios de la corporación demandada están divididos en dos clases, primera y segunda, y que, en caso de muerte o accidente de un socio de segunda clase, la cuota que tendría que pagar cada socio para que la compañía pudiera ayudar a la víctima o en caso de muerte, a sus herederos, es de un dollar; por información, que creyó correcta la demandante, que a las fechas mencionadas en la demanda la corporación demandada tenía 1,500 socios, todos y cada uno de los cuales pagaron a la demandada la suma de un dollar que hacen un total de $1,500 a cubrir el accidente descrito en la demanda; que Manuel Vázquez desde mayo 14 de 1916 a enero 24 de 1917 fue socio de segunda clase y pagó a la compañía deman-dada sus derechos de ingreso y hasta la fecha de su falleci-miento, que ocurrió en enero 24 de 1917, cumplió con todas las demás obligaciones que le incumbían como socio de la. misma; que el citado Vázquez era agricultor y, en enero 24-de 1917, encontrándose en su trabajo en Añasco, sufrió un. síncope y falleció instantáneamente, aviso de lo cual le fue-dado en el mismo día a la corporación demandada; que a la fecha de su muerte Manuel Vázquez era el esposo de la de-mandante, carecía de descendientes legítimos o naturales re-conocidos y dejó por única y universal heredera a la deman-dante, Manuela Muñiz; que a pesar de haber transcurrido más-de sesenta días de haber investigado y comprobado la muerte-de Manuel Vázquez, dicha demandada no ha pagado a la demandante ni el todo ni parte de los $1,500 que se le de-*34Man por razón de dicho accidente como única heredera .de dicho finado, no obstante los requerimientos hechos en ese sentido.
No era preciso se practicase una liquidación o rendición de cuentas. La rebeldía de la demandada admitió todas las materias bien alegadas. La demanda no es quizás un mo-delo de las de su clase, pero creemos que los hechos expuestos son. suficientes a constituir una causa de acción.
La sentencia y la orden contra las cuales se ha inter-puesto el presente recurso de apelación deben ser confir-madas.

Confirmadas la sentencia y la resolución apeladas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.